Citation Nr: 1044630	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to the service-connected degenerative 
joint disease of the right knee and chondromalacia of the right 
knee and the service-connected suprapatellar effusion of the 
right knee.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right and left foot 
disorder, to include degenerative joint disease of the first 
metatarsophalangeal joint of the right foot.

5.  Entitlement to service connection for a right and left hip 
disorder.

6.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee and 
chondromalacia of the right knee.

7.  Entitlement to an initial disability rating in excess of 10 
percent for suprapatellar effusion of the right knee.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August
 1985 to December 1985.  The Veteran also served on active duty 
from December 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and November 2006 rating decisions of 
the Department of Veterans Affairs' (VA), Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only PTSD.  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the scope of a mental health disorder claim includes 
any mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A remand is required in order to afford the Veteran a Central 
Office or Travel Board hearing.  In his February 2007 substantive 
appeal (on VA Form 9), the Veteran requested a hearing.  In a 
March 2007 letter, the Veteran was notified that he was scheduled 
for a hearing before a Decision Review Officer (DRO) on April 18, 
2007, to be held at the RO.  The Veteran failed to appear for the 
DRO hearing.  In a statement dated on April 19, 2007, the Veteran 
requested a personal hearing before a Veterans Law Judge of the 
Board.  The Veteran's appeals were then certified to the Board in 
May 2007, however, he was never scheduled for a Board  hearing.  
Therefore, a remand is required in order to afford the Veteran 
his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a 
Travel Board hearing at the RO located in San 
Juan, the Commonwealth of Puerto Rico.  The 
Veteran should be provide with reasonable 
advance notice of the date, time, and location 
of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


